Citation Nr: 0613447	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), status-post myocardial infarction, 
including hypertension, claimed as secondary to the veteran's 
service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to the veteran's service-
connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Following the August 2003 
decision, the veteran's claims file was transferred to the 
jurisdiction of the VA RO in Reno, Nevada, from where the 
case now originates.  

In an August 2003 decision, the RO, in pertinent part, 
granted the veteran's claim for service connection for type 
II diabetes mellitus, and denied his claims for service 
connection for ASHD, status-post myocardial infarction, 
including hypertension, peripheral neuropathy of the lower 
extremities, and erectile dysfunction.  

The Board notes that, while the veteran appealed the August 
2003 denial of entitlement to service connection for 
peripheral neuropathy, in May 2005, the RO in Reno granted 
service connection for peripheral neuropathy of the lower 
extremities.  As the RO's action represents a full grant of 
the benefits sought as to the matter of entitlement to 
service connection for peripheral neuropathy, the Board will 
confine its consideration to the issues as set forth on the 
title page.  

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  

Finally, the Board notes that in a January 2002 written 
statement, the veteran appears to raise a claim for service 
connection for dental trauma but there is no indication that 
the RO considered the claim.  Thus, the matter of entitlement 
to service connection for dental trauma is referred to the RO 
for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  These provisions include enhanced duties to notify 
and assist claimants.  Considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

On remand, VA must first assist the veteran in obtaining 
evidence to help him substantiate the claims on appeal.  
38 C.F.R. § 3.159(c).  A review of the claims file shows that 
the veteran has identified medical records that are not in 
the claims file.  Further, while there are VA medical 
treatment records that have been identified by the veteran 
and associated with the claims file, it appears that some of 
the VA medical treatment records that were identified, with 
earlier dates, may not have been obtained and associated with 
the claims file.  

A review of the claims file also reveals that the veteran 
resided in Michigan prior to relocating to Nevada.  In the 
veteran's July 2003 written statement, he reported that he 
was treated at the VA medical facilities in Ann Arbor and 
Battle Creek, Michigan; and in Las Vegas, Nevada.  A review 
of the claims file shows that there are VA treatment records 
from the VA facility in Ann Arbor, Michigan, dated from 
December 1998.  However, it appears that the records from the 
VA medical facilities in Allen Park and Battle Creek, 
Michigan, were not obtained and associated with the claims 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record suggests 
that additional VA medical evidence might be available that 
is not before the Board at this time.  Therefore, the RO 
should take the appropriate steps to obtain any outstanding 
VA medical treatment records from the appropriate VA 
facilities in Michigan.  

Further, during his May 2005 Board hearing, the veteran 
testified that, prior to 1998, his treating physician, Dr. R. 
L., in St. Clair Shores, Michigan, informed him that he had 
borderline diabetes mellitus.  The medical records from Dr. 
R. L. are not in the claims file.  In the interest of 
fairness and due process, the RO should make reasonable 
efforts to obtain records of the veteran's treatment from Dr. 
R. L.

The veteran also testified that he received VA medical 
treatment at a VA facility in Detroit, Michigan.  A review of 
the claims file shows that there is a VA examination report 
and VA pulmonary function tests results, dated in May 2000, 
from the VA facility in Detroit.  It is not entirely clear as 
to whether all of the medical records from the VA medical 
facility in Detroit were obtained and associated with the 
claims file.  Therefore, the RO should contact the veteran 
and request that he provide the dates that he received 
treatment for type II diabetes mellitus, any cardiovascular 
disease, to include hypertension, and/or treatment for 
erectile dysfunction.  After receiving the information, the 
RO should take the necessary steps to obtain any records, 
which are not already associated with the claims file, and 
associate those records with the claims file.  

Further, a review of the claims file shows that the veteran's 
most recent VA medical treatment was received at the VA 
Medical Center (VAMC) in Las Vegas, Nevada in May 2005.  Also 
associated with the claims file are VA medical treatment 
records from the West Los Angeles (LA) VAMC, dated through 
September 2004.  The RO should contact the veteran and ask 
him to provide the dates, if any, of any additional treatment 
that he may have received at the two VA facilities.  If the 
veteran provides additional treatment dates, the RO should 
obtain the additional records and associate those records 
with the claims file.  

Here, the veteran seeks service connection for 
arteriosclerotic heart disease, and hypertension, and for 
erectile dysfunction, as due to his service-connected type II 
diabetes mellitus.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  In this 
regard, the court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A July 2003 VA examination report includes diagnoses of 
hypertension, diabetes mellitus, type II, erectile 
dysfunction, and ASHD.  The VA examiner said that there was 
no causal relationship between hypertension and diabetes that 
both diabetes and hypertension were major risk factors for 
ASHD, and that erectile dysfunction was likely secondary to 
the use of antihypertensive medication because the veteran 
had problems long before he was ever diagnosed with diabetes.  
However, the July 2003 VA medical opinion does not address 
the question of whether hypertension was proximately due to, 
or aggravated by the veteran's service-connected type II 
diabetes mellitus.  Further, while the VA examiner opined 
that erectile dysfunction was likely secondary to the use of 
anti-hypertensive medication, the VA examiner's statement did 
not indicate whether the veteran's erectile dysfunction was 
aggravated by type II diabetes mellitus.  

The Board notes that impotence is commonly referred to 
erectile dysfunction.  According to a February 2004 written 
statement from a physician at the Henderson Primary Care 
Clinic, part of the VA Southern Nevada Healthcare System, the 
veteran was a clinic patient since June 2003, and was 
currently diagnosed with type II diabetes mellitus, coronary 
artery disease, and impotence.  The VA physician stated that 
the veteran's diabetes was a "significant factor" affecting 
his heart disease and impotence.  

Similarly, a June 2004 medical record from the VAMC in Las 
Vegas, a urologist opined that the veteran's impotence was 
not solely caused by type II diabetes mellitus, although the 
type II diabetes mellitus may in fact add to the problems 
associated with impotence.  

Based on the foregoing medical opinions and related 
statements, the Board finds that the evidence of record is 
insufficient to decide the issues on appeal, as the claims 
file does not contain a medical opinion that specifically 
addresses whether cardiovascular disease, to include 
hypertension, and/or erectile dysfunction is proximately due 
to, or aggravated by the service-connected type II diabetes 
mellitus.  

Therefore, in addition to obtaining any outstanding medical 
records, the RO should schedule the veteran for VA 
examination to obtain a medical opinion that addresses 
whether cardiovascular disease, to include hypertension, 
and/or erectile dysfunction is proximately due to, or 
aggravated by the service-connected type II diabetes 
mellitus.  

As well, there is some indication in the record that the 
veteran may have applied for Social Security Administration 
(SSA) disability benefits.  Thus, the RO needs to determine 
if the veteran is in receipt of SSA benefits and, if so, to 
obtain the records associated with the SSA determination.  
Where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996). Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his service connection claims.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.	The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  
See 38 C.F.R. § 3.159, to include all 
notice requirements as set forth in 
Dingess/Hartman v. Nicholson, supra.

2.	The RO should contact the veteran and 
ask that he clarify if he is currently 
in receipt of SSA disability benefits.  
If so, the RO should contact the 
Social Security Administration and 
request copies of the administrative 
decision and all medical records 
considered in the veteran's claim for 
disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.

3.	The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA medical 
care providers who treated him for 
cardiovascular disease, including 
hypertension, erectile dysfunction, 
and type II diabetes mellitus, if not 
previously provided to the RO.  

a.	The RO should particularly 
request that the veteran to 
provide the dates that he was 
treated by Dr. Robert Leachy, in 
St. Clair Shores, Michigan, and 
the dates and locations of his 
treatment at the VA medical 
facilities in Michigan (e.g., 
Allen Park, Ann Arbor, Battle 
Creek, Detroit, et. al.).  

b.	After securing the necessary 
release(s), the RO should obtain 
copies of all medical records 
regarding the veteran's treatment 
from the VA medical facilities in 
Allen Park and Battle Creek, 
Michigan, from West Los Angeles, 
California, since September 2004, 
from Las Vegas, Nevada, since May 
2005, and from Dr. Robert Leachy, 
St. Clair Shores, Michigan, if 
not already associated with the 
claims file.  All attempts to 
procure records should be 
documented in the file.  If the 
RO cannot obtain records 
identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The 
veteran should be notified of 
unsuccessful efforts in this 
regard, so that he is provided 
the opportunity to obtain and 
submit those records for VA 
review.  

4.	Then the RO should schedule the 
veteran for a VA examination to 
determine the etiology of any 
cardiovascular disease, to include 
hypertension, and/or erectile 
dysfunction found to be present.  All 
appropriate tests and studies are to 
be performed, and all clinical 
findings reported in detail.  

a.	If any cardiovascular disease, 
including hypertension, or 
erectile dysfunction, is 
diagnosed, the medical specialist 
should assess the nature, 
severity, and manifestations of 
any cardiovascular disease, 
including hypertension, or 
erectile dysfunction found to be 
present

b.	The physician should offer an 
opinion as to whether it is at 
least as likely as not (i.e., at 
least a 50 percent probability) 
that any currently diagnosed 
cardiovascular disease, to 
include hypertension, and/or 
erectile dysfunction was caused 
by military service, or whether 
such an etiology or relationship 
is less than unlikely (i.e., less 
than a 50-50 probability).

c.	The physician should proffer an 
opinion, with supporting 
analysis, as to the likelihood 
that the veteran's diagnosed 
cardiovascular disease, to 
include hypertension, and/or 
erectile dysfunction was caused 
by or aggravated by his service- 
connected type II diabetes 
mellitus.  The degree of 
cardiovascular disease, to 
include hypertension, and/or 
erectile dysfunction that would 
not be present but for the 
service-connected type II 
diabetes mellitus should be 
identified.  

d.	A rationale should be provided 
for all opinions expressed.  In 
rendering an opinion, the VA 
examiner is particularly 
requested to address the opinions 
expressed by the VA examiner in 
July 2003 (to the effect that 
there was no causal relationship 
between hypertension and diabetes 
and that erectile dysfunction was 
likely secondary to the veteran's 
use of antihypertensive 
medication), the VA physician in 
February 2004 (to the effect that 
the veteran's service-connected 
diabetes was a "significant 
factor" affecting his heart 
disease and impotence), and the 
VA urologist in June 2004 (to the 
effect that the veteran's 
impotence was not solely caused 
by type II diabetes mellitus but 
the type II diabetes mellitus may 
add to problems associated with 
impotence).  The veteran's claims 
file must be made available to 
the examiner in conjunction with 
the examination, and the 
examination report should 
indicate whether the veteran's 
medical records were reviewed.

5.  The veteran should be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claims.  

6.  Then the RO should readjudicate the 
veteran's claims for service connection 
for arteriosclerotic heart disease, 
including hypertension, and erectile 
dysfunction, secondary to his service-
connected type II diabetes mellitus.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the May 2005 SSOC.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_______________________________________________
D. J. Drucker
Acting Veterans Law Judge,    Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

